

 


 
NOTES PURCHASE AGREEMENT


by and between


FUSHI COPPERWELD, INC.


and


CITADEL EQUITY FUND LTD.




 


 


 


 
Dated:  August 13, 2009
 

 
 

--------------------------------------------------------------------------------

 

This Notes Purchase Agreement (this “Agreement”) is dated as of August 13, 2009,
by and between Fushi Copperweld, Inc. (formerly known as Fushi International,
Inc.), a Nevada corporation (the “Company”), and Citadel Equity Fund Ltd.
(“Citadel”).
 
WHEREAS, the Company originally issued and sold to Citadel 200 of the
Company’s  3.0% Guaranteed Senior Secured Convertible Notes due 2012 (the
“Notes”) of US$100,000 principal amount each, convertible into shares of common
stock of the Company, issued pursuant to the provisions of an indenture (the
“Indenture”), dated as of January 25, 2007, among the Company, Fushi Holdings,
Inc., as guarantor, and The Bank of New York, as trustee (the “Trustee”);
 
WHEREAS, Citadel is currently the sole beneficial holder of the remaining 50
Notes with an aggregate principal amount of US$5,000,000, which constitute all
of the outstanding Notes as of the date hereof;
 
WHEREAS, all capitalized terms used but not defined herein shall have the
meanings ascribed to such terms in the Indenture;
 
NOW, THEREFORE, in consideration of the mutual covenants and promises contained
herein and for other good and valuable consideration the receipt and adequacy of
which are hereby acknowledged, the parties hereto agree as follows:
 
1.           Purchase of Notes.
 
Subject to the terms and conditions of this Agreement, the Company will
repurchase all of the outstanding 50 Notes at a purchase price determined as
follows:
 
(a)
Notes repurchased by the Company on or prior to October 9, 2009 (the “First
Closing Date”) shall be repurchased at 200% of their face value, provided that
no less than 20 Notes shall be repurchased by the Company on or prior to October
9, 2009, with the minimum amount payable to Citadel being US$4,000,000 payable
in Shares (as hereinafter defined) on the First Closing Date  (the aggregate
purchase price payable by the Company on the First Closing Date, as determined
in accordance with the foregoing, is hereinafter referred to as the “First
Closing Purchase Amount”); it being acknowledged and agreed that the Company
shall have the right to repurchase up to the remainder of the Notes on the First
Closing Date, without any penalty; and

 
(b)
Any Notes remaining outstanding after the First Closing Date (including, without
limitation, any Notes remaining outstanding as a result of the Company’s failure
to repurchase at least 20 Notes on the First Closing Date) shall be repurchased
by the Company on or prior to November 9, 2009 (the “Second Closing Date” and
together with the First Closing Date, each a “Closing Date”), at 202% of their
face value (the aggregate purchase price payable by the Company on the Second
Closing Date, as determined in accordance with the foregoing, is hereinafter
referred to as the “Second Closing Purchase Amount”).

 
The sum of the First Closing Purchase Amount and the Second Closing Purchase
Amount is hereinafter referred to as the “Purchase Amount”.
 
 
 

--------------------------------------------------------------------------------

 

2.           Payment of the Purchase Amount
 
(a)
The Purchase Amount shall be payable by a combination of cash and 440,529 newly
issued shares (the “Shares”) of common stock of the Company, par value US$0.0006
per share (the “Common Stock”).

 
(b)
The value of the Shares to be issued and delivered as part of the Purchase
Amount is hereby agreed to be US$9.08 per share, for an aggregate value of
US$4,000,000.  The balance of the Purchase Amount shall be payable in cash.

 
2A.
Registration of Shares

 
(a)
The Company shall cause the Shares to be registered for resale on the Company’s
Registration Statement on Form S-3 (Reg. No. 333-160449)(as amended or
supplemented from time to time, the “Registration Statement”) for an offering to
be made on a delayed or continuous basis pursuant to Rule 415 of the Act from
time to time by Citadel (and/or its transferees), and cause such Registration
Statement to be declared effective under the U.S. Securities Act of 1933, as
amended (the “Securities Act”), within thirty (30) calendar days after the First
Closing Date (the “Effective Date”).  All costs and expenses of any registration
and qualification of the Shares pursuant to this Section 2A shall be borne and
paid by the Company.

 
(b)
The Company shall use its best efforts to cause the Registration Statement to
remain effective under the Securities Act, including, without limitation, by
promptly filing post-effective amendments and supplements, to permit Citadel
(and/or its transferees from time to time) to dispose of the Shares in such
registration for a period (the “Effectiveness Period”) commencing as of the
Effective Date and ending on the earliest to occur of (i) the date on which all
such Shares which have not been previously sold to the public pursuant to the
Registration Statement can be sold to the public under Rule 144 under the
Securities Act, and (ii) the date on which all such Shares have been sold to the
public pursuant to the Registration Statement in accordance with the intended
method of distribution thereof.

 
(c)
If: (i) a Registration Statement is not filed and declared effective by the
Commission on or prior to the Effective Date or if, by the business day
immediately following the Effective Date, the Company shall not have filed a
“final” prospectus for the Registration Statement with the Commission under Rule
424(b) in accordance with the terms hereof (whether or not such a prospectus is
technically required by such Rule), or (ii) after its Effective Date, without
regard for the reason thereunder or efforts therefor, such Registration
Statement ceases for any reason to be effective and available to Citadel as to
the Shares at any time prior to the expiration of the Effectiveness Period for
more than an aggregate of 10 trading days (which need not be consecutive) (any
such failure or breach being referred to as an “Event”, and for purposes of
clause (i) the date on which such Event occurs, or for purposes of clause (ii)
the date which such 10 trading day-period is exceeded, being referred to as the
“Event Date”), then in addition to any other rights Citadel may have hereunder
or under applicable law, on each such Event Date and on each monthly anniversary
of each such Event Date (if the applicable Event shall not have been cured by
such date) until the applicable Event is cured, the Company shall pay to Citadel
an amount in cash, as partial liquidated damages and not as a penalty, equal to
1.0% of US$4,000,000.  The parties agree that the maximum aggregate liquidated
damages payable to Citadel under this Agreement shall be ten percent (10%) of
US$4,000,000.  The partial liquidated damages pursuant to the terms hereof shall
apply on a daily pro-rata basis for any portion of a month prior to the cure of
the applicable Event and in such case shall be due and payable no later than the
third business day after the date the Event is cured, (except in the case of the
first Event Date), and shall cease to accrue (unless earlier cured) upon the
expiration of the Effectiveness Period.  If the Company fails to pay any
liquidated damages pursuant to this section in full within seven business days
after the date payable, the Company will pay interest thereon at a rate of 15%
per annum (or such lesser maximum amount that is permitted to be paid by
applicable law) to Citadel, accruing daily from the date such liquidated damages
are due until the amounts, plus interest thereon, are paid in full.

 
 
 

--------------------------------------------------------------------------------

 
 
(d)
The Company shall, notwithstanding any termination of this Agreement, indemnify
and hold harmless Citadel, the officers, directors, managers, partners, members,
stockholders, agents, brokers, investment advisors and employees of each of
them, each person who controls Citadel (within the meaning of Section 15 of the
Securities Act or Section 20 of the Exchange Act) and the officers, directors,
agents and employees of each such controlling person (the “Indemnified Party”),
to the fullest extent permitted by applicable law, from and against any and all
losses, claims, damages, liabilities, costs (including, without limitation,
costs of preparation and attorneys’ fees) and expenses (collectively, “Losses”),
as incurred, arising out of or relating to any violation of securities laws or
untrue or alleged untrue statement of a material fact contained in the
Registration Statement, any prospectus or any form of prospectus or in any
amendment or supplement thereto or in any preliminary prospectus, or arising out
of or relating to any omission or alleged omission of a material fact required
to be stated therein or necessary to make the statements therein (in the case of
any prospectus or form of prospectus or supplement thereto, in the light of the
circumstances under which they were made) not misleading, except to the extent,
but only to the extent, that such untrue statements or omissions are based
solely upon information regarding or provided by Citadel or such other
Indemnified Party furnished in writing to the Company for use therein.  The
Company shall notify Citadel promptly of the institution, threat or assertion of
any proceeding of which the Company is aware in connection with the Registration
Statement, any prospectus or any form of prospectus or in any amendment or
supplement thereto or in any preliminary prospectus.

 
(e)
Citadel shall indemnify and hold harmless the Company, its directors, officers,
agents and employees, each person who controls the Company (within the meaning
of Section 15 of the Securities Act and Section 20 of the Exchange Act), and the
directors, officers, agents and employees of such controlling persons, to the
fullest extent permitted by applicable law, from and against all Losses, as
incurred, arising solely out of or based solely upon any untrue statement of a
material fact contained in the Registration Statement, any prospectus, or any
form of prospectus, or in any amendment or supplement thereto, or arising solely
out of or based solely upon any omission of a material fact required to be
stated therein or necessary to make the statements therein (in the case of any
Prospectus or form of prospectus or supplement thereto, in the light of the
circumstances under which they were made) not misleading, to the extent, but
only to the extent, that such untrue statement or omission is contained in any
information so furnished in writing by Citadel or other Indemnifying Party to
the Company specifically for inclusion in the Registration Statement or such
prospectus or any form of prospectus or in any amendment or supplement thereto
or in any preliminary prospectus.



(f)
Citadel agrees for a period of sixty days from the earlier of (i) the Effective
Date of the Registration Statement, or (ii) October 20, 2009 (the “Lock-up
Period”), that it will not, without the prior written consent of the Company
(which consent may be withheld in its sole discretion), directly or indirectly,
sell, offer, contract or grant any option to sell (including without limitation
any short sale), pledge, hypothecate, transfer, grant a security interest in,
establish an open “put equivalent position” within the meaning of Rule 16a-1(h)
under the Securities Exchange Act of 1934, as amended or otherwise dispose of,
or enter into any transaction which is designed to, or might reasonably be
expected to, result in the disposition (whether by actual disposition or
effective economic disposition due to cash settlement or otherwise, directly or
indirectly) (a “Disposition”) of the Shares that are owned either of record or
beneficially (as defined in Rule 13d-3 under the Securities Exchange Act of
1934, as amended) by Citadel, to any person other than an affiliate of Citadel
in a transaction not involving a public resale of the Shares; provided, however
that in connection with any such Disposition to an affiliate, such affiliate
agrees in writing to be bound by the provisions of this Section 2A(f), or
publicly announce an intention to do any of the foregoing, during the Lock-up
Period.

 
 
 

--------------------------------------------------------------------------------

 

3.           Repurchase, Delivery and Cancellation.
 
(a)
On each Closing Date, upon the delivery of the applicable Purchase Amount as set
forth below, Citadel shall surrender to the Company the Notes to be repurchased
on such Closing Date, which Notes shall in turn be surrendered by the Company to
the Trustee for cancellation in accordance with Section 2.08 of the Indenture
prior to 10:00 a.m. (New York City time) on the relevant Closing Date:

 
(i) on the First Closing Date, the Company shall (x) issue a stock certificate
evidencing the 440,529 Shares in the name of Citadel, and (y) in the event that
more than 20 Notes are to be repurchased on the First Closing Date, pay the
balance of the First Closing Purchase Amount in cash; and
 
(ii) on the Second Closing Date, the Company shall pay the Second Closing
Purchase Amount in cash.
 
(b)
All cash payments by the Company hereunder shall be made by immediately
available Federal funds bank wire transfer to such bank account or accounts as
Citadel shall have designated. The repurchase contemplated in this Agreement
shall be consummated by the delivery by the Company of the applicable Purchase
Amount to be received by Citadel on each Closing Date on which such Purchase
Amount is due.

 
(c)
In the event the Second Closing Purchase Amount is not paid in full by the
Second Closing Date, the portion of the Second Closing Purchase Amount remaining
outstanding for payment as of the Second Closing Date shall be increased by five
percent (5%) (the outstanding Second Closing Purchase Amount as so increased,
the “Default Amount”), and such Default Amount shall be paid in full no later
than 15 business days from the Second Closing Date.

 
(d)
If the Company fails to pay the Default Amount within the 15 business day period
specified in clause (c) above, Citadel shall have the right to exercise any
right or remedy it may have under this Agreement, at law, equity or otherwise in
relation to such breach by the Company, including, without limitation, the right
to sell any or all Notes failed to be repurchased by the Company hereunder
(and/or the shares deliverable upon conversion of such Notes) on such terms as
Citadel may see fit.  If the price received by Citadel from any such sale is
less than the Default Amount it would have been entitled to receive under clause
(c), the Company shall upon demand by Citadel pay the difference to Citadel in
cash.

 

 
 

--------------------------------------------------------------------------------

 

4.           Discharge of Indenture
 
Upon full payment of the Purchase Amount (or, if applicable, the Default Amount)
to Citadel, and surrender of the Notes to the Trustee for cancellation, the
Company shall, in accordance with Section 11.01 of the Indenture, deliver an
Officer’s Certificate and Opinion of Counsel to the Trustee, and the Trustee
shall execute proper instruments acknowledging satisfaction of and discharge of
the Indenture.
 
5.           Representations and Warranties.
 
(a)
Citadel.  Citadel represents and warrants, as of the date hereof and as of each
Closing Date, to the Company as follows:

 
 
(i)
Citadel is duly organized, validly existing and in good standing under the laws
of the jurisdiction of its organization and has all power and authority required
to use its properties and conduct its business.

 
 
(ii)
Citadel has all requisite power and authority to execute, deliver and perform
its obligations under this Agreement.  The execution, delivery and performance
of this Agreement have been duly authorized by all necessary action on the part
of Citadel.

 
 
(iii)
This Agreement has been duly executed and delivered by Citadel and constitutes a
valid and binding obligation of Citadel, enforceable against Citadel in
accordance with its terms, except as such enforceability may be limited by
bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium or
other similar laws relating to or affecting creditors’ rights generally and by
general principles of equity.

 
 
(iv)
No regulatory approval is required to be obtained by Citadel in connection with
the execution, delivery and performance of this Agreement. The execution,
delivery and performance of this Agreement will not (i) violate any provision of
the constitutional documents of Citadel, (ii) result in the violation of any law
applicable to Citadel, (iii) violate or constitute a default under or give rise
to any third parry rights under any agreement or instrument applicable to
Citadel or any of its assets, or (iv) result in the imposition of any security
interest upon any assets of Citadel, except for such violations, defaults, third
party rights and security interest under clauses (ii), (iii) and (iv) that,
individually and in the aggregate, neither have had nor are reasonably likely to
have a material adverse effect on the ability of Citadel to perform its
obligations under this Agreement.

 
 
(v)
Citadel has the sole beneficial interest in all of 50 Notes as of the date
hereof, and immediately prior to each Closing Date, will have the sole
beneficial interest in all the Notes to be sold by it on such Closing Date in
accordance with this Agreement, in each case, free and clear of any lien,
security interest, claim or encumbrance.

 
 
(vi)
Citadel is not a “U.S. Person” (as defined in Rule 902 of Regulation S under the
Securities Act) and, except for the Registration Statement to be filed pursuant
to Section 2A hereof, it understands that no action has been or will be taken in
any jurisdiction that would permit a resale of the Shares in any country or
jurisdiction where action for that purpose is required.  Citadel is not
acquiring the Shares for the account or benefit of any U.S. persons.

 
 
 

--------------------------------------------------------------------------------

 

 
(vii)
Citadel understands and agrees that the Shares being issued by the Company
pursuant to this Agreement have not been registered under the Securities Act or
the securities laws of any state of the U.S. and that the issuance of the Shares
is being effected in reliance upon an exemption from registration afforded by
Regulation S for offers and sales of securities outside the U.S. Citadel is not
acquiring the Shares with a view to any distribution thereof that would violate
the Securities Act or the securities laws of any state of the United States or
any other applicable jurisdiction.

 
 
(viii)
Citadel acknowledges that, at the time of issuance and delivery hereunder, the
Shares will be “restricted securities” as defined in Rule 144 under the
Securities Act and subject to resale restrictions during the period set forth in
Rule 144.  Citadel acknowledges that resales of the Shares must be made in
accordance with Regulation S, pursuant to an effective registration statement,
or otherwise pursuant to an exemption from registration and agrees not to engage
in hedging transaction with regard to the Shares, unless in compliance with the
Securities Act.

 
 
(ix)
The Shares to be acquired by Citadel will be acquired for investment for
Citadel’s own account, and not as a nominee or agent. Citadel does not presently
have any contract, undertaking, agreement or arrangement with any person,
directly or indirectly, to sell, transfer, distribute or grant participations to
such person or to any third person, with respect to any of the Shares.

 
 
(x)
Citadel has sufficient knowledge and experience in finance, securities,
investments and other business matters to be able to protect its interests in
connection with the transfer contemplated hereunder.

 
 
(xi)
Citadel acknowledges that the Shares when delivered will bear a restrictive
legend, similar to the following:

 
 
“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY STATE
SECURITIES LAWS AND NEITHER SUCH SECURITIES NOR ANY INTEREST THEREIN MAY BE
OFFERED, SOLD, PLEDGED, ASSIGNED OR OTHERWISE TRANSFERRED EXCEPT (1) IN
ACCORDANCE WITH THE PROVISIONS OF REGULATION S PROMULGATED UNDER THE SECURITIES
ACT,  (2) PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES
ACT AND APPLICABLE STATE SECURITIES LAWS OR (3) PURSUANT TO AN AVAILABLE
EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND
APPLICABLE STATE SECURITIES LAWS, IN WHICH CASE (EXCEPT IN THE CASE OF A
TRANSFER PURSUANT TO RULE 144 OF THE SECURITIES ACT) THE HOLDER MUST, PRIOR TO
SUCH TRANSFER, FURNISH TO THE COMPANY AN OPINION OF COUNSEL, WHICH COUNSEL AND
OPINION ARE REASONABLY SATISFACTORY TO THE COMPANY, THAT SUCH SECURITIES MAY BE
OFFERED, SOLD, PLEDGED, ASSIGNED OR OTHERWISE TRANSFERRED IN THE MANNER
CONTEMPLATED PURSUANT TO AN AVAILABLE EXEMPTION FROM THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND APPLICABLE STATE SECURITIES
LAWS.  HEDGING TRANSACTIONS INVOLVING THE SECURITIES REPRESENTED BY THIS
CERTIFICATE MAY NOT BE CONDUCTED UNLESS IN COMPLIANCE WITH THE SECURITIES ACT.”
 
 
 

--------------------------------------------------------------------------------

 

(b)
The Company.  The Company represents and warrants, as of the date hereof and as
of each Closing Date, to Citadel as follows:

 
 
(i)
The Company has all requisite corporate power and legal authority to execute,
deliver and perform his obligations under this Agreement.  The execution,
delivery and performance of this Agreement have been duly authorized by all
necessary action on the part of the Company, including approval of the Company’s
Board of Directors, to the extent required.

 
 
(ii)
This Agreement has been duly executed and delivered by the Company and
constitutes a valid and binding obligation of the Company, enforceable against
the Company in accordance with its terms, except as such enforceability may be
limited by bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium or other similar laws relating to or affecting creditors’ rights
generally and by general principles of equity.

 
 
(iii)
No regulatory approval is required to be obtained by the Company in connection
with the execution, delivery and performance of this Agreement. The execution,
delivery and performance of this Agreement will not (i) violate any provision of
the constitutional documents of the Company, (ii) result in the violation of any
law applicable to the Company, (iii) violate or constitute a default under or
give rise to any third party rights under any agreement or instrument applicable
to the Company or any of its assets, or (iv) result in the imposition of any
security interest upon any assets of the Company, except for such violations,
defaults, third party rights and security interest under clauses (ii), (iii) and
(iv) that, individually and in the aggregate, neither have had nor are
reasonably likely to have a material adverse effect on the ability of Company to
perform his obligations under this Agreement.

 
 
(iv)
The Shares have been duly authorized and, when issued in accordance with the
terms of this Agreement, will be validly issued, fully paid and nonassessable,
and free and clear of all liens.

 
 
(v)
The issuance of the Shares shall be pursuant to an exemption from registration
afforded by Section 4(2) of the Securities Act of 1933, as amended, and/or
Regulation S, promulgated thereunder. The Company is relying upon the
representations and warranties of Citadel in issuing the Shares in reliance upon
an exemption from registration under the securities laws.

 
6.           Miscellaneous.
 
(a)
Notices given pursuant to any provision of this Agreement shall be addressed as
follows: (i) if to the Company, to the attention of: Wenbing Chris Wang, Chief
Financial Officer, 1 Shuang Qiang Road, Jinzhou, Dalian  People’s Republic of
China 116100, Fax: (86) 10 8447 8847, with a copy to Loeb & Loeb LLP, 345 Park
Avenue, New York, NY 10154, Fax: (212) 407-4990, Attention:  Mitchell S.
Nussbaum, Esq. and (ii) if to Citadel, to: c/o 131 South Dearborn Street,
Chicago, Illinois 60609, USA, Fax: (1-312) 267 7300, Attention: Mr. Adam C.
Cooper, with a copy to 18/F Chater House, 8 Connaught Road, Central, Hong Kong,
Fax: (852) 3667 5511, Attention: Mr. Andrew Fong, and with a copy to Simpson
Thacher & Bartlett LLP, ICBC Tower 35th Floor, 3 Garden Road, Central, Hong Kong
SAR, China, Fax: (852) 2869 7694, Attention: Mr. Youngjin Sohn, Esq.

 
 
 

--------------------------------------------------------------------------------

 

(b)
This Agreement has been and is made solely for the benefit of and shall be
binding upon each of the parties to this Agreement, and their respective heirs,
executors, administrators, successors and assigns, all as and to the extent
provided in this Agreement, and no other person shall acquire or have any right
under or by virtue of this Agreement.

 
(c)
THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF NEW YORK.

 
(d)
Each of the parties hereto agrees that any suit, action or proceeding against
such party arising out of or based upon this Agreement or the transactions
contemplated hereby may be instituted in any State or U.S. federal court in The
City of New York and County of New York, and waives any objection which it may
now or hereafter have to the laying of venue of any such proceeding, and
irrevocably submits to the non-exclusive jurisdiction of such courts in any
suit, action or proceeding.

 
(e)
The parties hereto each hereby waive any right to trial by jury in any action,
proceeding or counterclaim arising out of or relating to this Agreement.

 
(f)
No failure to exercise, and no course of dealing with respect to, and no delay
in exercising, any right, power or remedy hereunder shall operate as a waiver
thereof; nor shall any single or partial exercise of any right, power or remedy
hereunder preclude any other or further exercise thereof or the exercise of any
other right, power or remedy.

 
(g)
This Agreement may be signed in various counterparts which together shall
constitute one and the same instrument.

 
(h)
The headings in this Agreement are for convenience of reference only and shall
not limit or otherwise affect the meaning of any provision of this Agreement.

 
(i)
If any term, provision, covenant or restriction of this Agreement is held by a
court of competent jurisdiction to be invalid, illegal, void or unenforceable,
the remainder of the terms, provisions, covenants and restrictions set forth
herein shall remain in full force and effect and shall in no way be affected,
impaired or invalidated, in each case, to the extent permitted by applicable
law, and the parties hereto shall use their best efforts to find and employ an
alternative means to achieve the same or substantially the same result as that
contemplated by such term, provision, covenant or restriction.  It is hereby
stipulated and declared to be the intention of the parties that they would have
executed the remaining terms, provisions, covenants and restrictions without
including any of such that may be hereafter declared invalid, illegal, void or
unenforceable, to the extent permitted by applicable law.

 
(j)
This Agreement may be amended, modified or supplemented, and waivers or consents
to departures from the provisions hereof may be given; provided that the same
are in writing and signed by all of the signatories hereto.

 
(k)
Citadel hereby agrees as follows:

 
 
 

--------------------------------------------------------------------------------

 

 
(i)
Citadel will, within three (3) business days following the execution of this
Agreement, deliver a completed and executed Selling Shareholder Questionnaire to
the Company.  Citadel acknowledges and understands that the information
contained therein will be used by the Company in the amendment to the
Registration Statement to include the Shares.

 
 
(ii)
So long as the Company is not in violation of its obligations hereunder, Citadel
shall waive its rights as a holder of the Notes to require a Repurchase by the
Company under Sections 3.03, 3.04, 3.05 and 3.06 of the Indenture, to the extent
applicable;

 
 
(iii)
While Citadel is a holder of any Notes, Citadel shall execute and shall, in its
capacity as a holder of the Notes, direct the Trustee to execute such further
documents and agreements as the Company reasonably requests to effectuate the
terms of this Agreement or consummate the transactions contemplated hereby;

 
 
(iv)
Upon the Company’s payment in full of the Purchase Amount (or, if applicable,
the Default Amount) in accordance with this Agreement, Citadel shall have no
further interest in the Notes or the Indenture, and shall execute and deliver
all documents and instruments and notices necessary, and all further actions
required to release any and all liens by Citadel on the equity interests of the
Guarantors and to discharge the Company’s obligations under the Indenture;

 
 
(v)
So long as the Company is not in violation of its obligations hereunder, with
respect to the Notes to be sold in accordance with this Agreement, Citadel shall
not, on or before the applicable Closing Date for such Notes, (x) sell,
transfer, pledge, convey, or otherwise dispose of its interest in such Notes (in
whole or in part), (y) exercise any right to convert such Notes (or any portion
thereof) to common stock of the Company as provided in the Indenture, or (z)
exercise, or encourage, cause, direct, or instruct the Trustee to exercise, any
rights or remedies that the holders of such Notes have against the Company under
the Indenture;

 
 
(vi)
Upon the Company’s payment in full of the Purchase Amount (or, if applicable,
the Default Amount) in accordance with this Agreement, Citadel will execute a
document to terminate the Amended and Restated Investor Rights Agreement made
and entered into as of June 4, 2008, by and between Citadel, the Company, the
Company, and other affiliates of the Company as named therein (the “Rights
Agreement”);

 
 
(vii)
So long as the Company is not in violation of its obligations hereunder, and
subject to payment in full of the Purchase Amount (or, if applicable, the
Default Amount), Citadel, as the holder of the Notes, from the date hereof
through the earlier of the Second Closing Date, by executing this
Agreement,  (A) suspends the obligations of the Company’s compliance with the
Company’s covenants in Article 4 of the Indenture, (B) waives any Defaults or
Events of Default that may currently or may then exist under the Indenture and
(C) waives its rights under Section 3 of Rights Agreement; provided, however,
that simultaneously with the execution of this Agreement, Citadel shall deliver
an unconditional waiver of its rights under Section 3 of the Rights Agreement,
which waiver shall be effective until October 9, 2009; and

 
 
(viii)
In the event the Company does not comply with any of its obligations under this
Agreement, Citadel’s agreements set forth in clauses (i) through (vi) above in
this Section (k) shall be null and void ab initio and of no force and effect,
and any waiver provided by Citadel shall be rescinded, provided, however that if
the Company is not in compliance due to the failure to timely pay the Purchase
Amount in full as of the Second Closing Date, in the event the Default Amount is
paid as provided for in Section 3(c) this provision shall be null and void and
have no force and effect.


 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Company and Citadel have executed this Agreement as of
the date set forth above.
 


 

 
FUSHI COPPERWELD, INC.
             
By:
     
Name: Wenbing Chris Wang
   
Title:  Chief Financial Officer and President
               
CITADEL EQUITY FUND LTD.
     
By:  Citadel Advisors LLC, its Portfolio Manager
             
By:
     
Name:
   
Title:  Authorized Signatory




 
 

--------------------------------------------------------------------------------

 
